        Case 2:17-cv-05114-MMB Document 350 Filed 06/23/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 ALEXANDRE PELLETIER, Individually
 and on Behalf of All Others Similarly
                                                      No. 2:17-cv-05114-MMB
 Situated,
                                                      Hon. Michael M. Baylson
                        Plaintiff,
                                                      Class Action
        v.
                                                      Oral Argument Requested
 ENDO INTERNATIONAL PLC, et al.,

                        Defendants.


                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Endo International plc (“Endo”), Rajiv Kanishka Liyanaarachchie De Silva,

Suketu P. Upadhyay, and Paul V. Campanelli (together, “Defendants”), by and through their

attorneys, hereby move for an Order, in the form attached hereto, granting summary judgment in

their favor pursuant to Rule 56 of the Federal Rules of Civil Procedure. In support of their motion,

Defendants submit the accompanying Memorandum of Law and a Statement of Undisputed Facts

and exhibits thereto.    Defendants respectfully request oral argument, which the Court has

scheduled for August 5, 2021 at 2:00 PM.
       Case 2:17-cv-05114-MMB Document 350 Filed 06/23/21 Page 2 of 2




Dated: June 23, 2021                     Respectfully submitted,
       New York, New York

                                         LATHAM & WATKINS LLP

                                            /s/ Jeff G. Hammel
                                          James E. Brandt (admitted pro hac vice)
                                          Jeff G. Hammel (admitted pro hac vice)
                                          Thomas J. Giblin (admitted pro hac vice)
                                          1271 Avenue of the Americas
                                          New York, NY 10020
                                          Telephone: (212) 906-1200
                                          Facsimile: (212) 751-4864
                                          james.brandt@lw.com
                                          jeff.hammel@lw.com
                                          thomas.giblin@lw.com

                                          MORGAN, LEWIS & BOCKIUS LLP
                                          Marc J. Sonnenfeld (No. 17210)
                                          J. Gordon Cooney, Jr. (No. 42636)
                                          Laura Hughes McNally (No. 310658)
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 963-5000
                                          Facsimile: (215) 963-5001
                                          marc.sonnenfeld@morganlewis.com
                                          gordon.cooney@morganlewis.com
                                          laura.mcnally@morganlewis.com

                                          Counsel for Defendants




                                     2
